DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Objections and Rejection Withdrawn 
The rejection of claim 29 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn in view of applicants’ cancellation of claim 29.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A conjugate for priming an endogenous immune response comprising an albumin binding peptide and an immunomodulatory molecule is novel and nonobvious. The instant conjugate is effective for targeting the lymphatic system to prime an endogenous immune response.
The closest prior art is US 2016/0095936 (hereinafter “the ‘936 publication”). The ‘936 publication teaches a composition comprising an amphiphilic albumin binding conjugate which comprises a cargo linked to the albumin binding domain ([0014-0017] and claim 18. The ‘936 publication further teaches that the cargo is a compound, such as a cancer antigen [0157-0158] or a molecular adjuvant [0017-0018] such CpG DNA [0003, 0028, 0063 and 0115]. Moreover, the ‘936 publication further teaches a composition for directing and increased accumulation of the cargo to the lymph nodes [0170, 0171]. However, the only albumin binding domain .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Claims 1, 2, 4-6, 8, 10-17, 21-23, 25-28, and 30-32 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                           


/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654